Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/825,575 filed on March 20, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Submitted Information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
Preliminary amendments to specification, drawings and claims were filed on March 20, 2020. Claims 5-6 are currently pending and have been fully examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“acquisition unit” in claim 5; and
“output unit” in claims 5-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification, published as US 2020/0221096 A1, makes it clear that the “acquisition unit” refers to block 402 in FIG. 9 which is described in pars. 139 and 141.  Also, the “output unit” refers to block 406 in FIG. 9 which is described in pars. 139 and 145.  Therefore said units are interpreted accordingly.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,645,390 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between claim 5 of the instant application and combination of claims 1 and 2 of Patent ‘390 would have been obvious to a person of ordinary skill in the art, as argued in the above rejection of claim 1 of the instant application. This is demonstrated in the following table that shows conflicting claims side by side.

	
Application 16/825,575
Claim 5. A playback apparatus connected to a display apparatus, the playback apparatus comprising: an acquisition unit acquiring a video signal; a receiver receiving first information from the display apparatus, the 

Patent 10,645,390

Claim 1. A display apparatus connected to an external playback apparatus, the display apparatus comprising: a transmitter transmitting information which indicates a conversion scheme of luminance supported 

Claim 2. The display apparatus according to claim 1, wherein the display unit displays the video signal without converting the luminance of the video signal, when the video signal received by the receiver is a signal whose luminance has been converted at the external playback apparatus. 


	
Furthermore,
Claim 5 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,171,812 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims anticipate all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, 
This is demonstrated in the following table that shows conflicting claims side by side.

	
Application 16/825,575
Claim 5. A playback apparatus connected to a display apparatus, the playback apparatus comprising: an acquisition unit acquiring a video signal; a receiver receiving first information from the display apparatus, the first information indicating a conversion scheme of luminance supported by the display apparatus; a luminance converter converting a luminance of the video signal; an output unit outputting the video signal; and a controller determining which of the display apparatus and the playback apparatus is to perform luminance conversion based on the first information and second information which indicates a conversion scheme of luminance supported by the playback apparatus; wherein the output unit outputs the video signal whose luminance is converted by the luminance converter based on the second information when the controller determines that the playback apparatus is to perform luminance conversion; and wherein the output unit outputs the video signal whose luminance is not converted by the luminance converter when the controller determines that the display apparatus is to perform luminance conversion. 

Patent 10,171,812

Claim 1. A data output apparatus comprising: a decoder that decodes a video stream to generate a first video signal; an acquirer that acquires one or more pieces of metadata corresponding to one or more first conversion modes in which a luminance range of a video signal is converted; an interpreter that interprets one of the one or more pieces of metadata to acquire characteristic data indicating a luminance range of the first video signal, and conversion auxiliary data for converting the luminance range of the first video signal; a control information generator that converts the characteristic data into control information according to a predetermined transmission protocol; a converter that supports one or more second conversion modes in which a luminance range of a video signal is converted, the converter for performing conversion processing of the luminance range of the first video signal in one of the one or more second conversion modes based on the conversion auxiliary data to generate a second video signal with a luminance range narrower than the luminance range of the first video signal; and an outputter that outputs the second video signal and the control information to a display apparatus in accordance with the transmission protocol, wherein the interpreter further determines which of the data output 



	
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Segall et al., US 2007/0223813 A1 (hereinafter “Segall”) in view of Knibbeler et al., US 2014/0210847 A1 (hereinafter “Knibbeler”).
With respect to claim 5, Segall discloses a playback apparatus [FIG. 1, par. 65, image receiving device (IRD), decoder 4] connected to a display apparatus [FIG. 10, unit 106, par. 78: “destination display device”], the playback apparatus comprising: an acquisition unit acquiring a video signal [FIG. 1, par. 65, decoder 4 receives image signal 10]; a receiver [FIG. 1, decoder 4] receiving first information from the display apparatus, the first information indicating a conversion scheme of luminance supported by the display apparatus [par. 65: “The encoder 2 may comprise a tone map model ID record 6 comprising pre-established tone map model identifiers (IDs) and associated parameters that may be selected and transmitted with an image 10 to an image receiving device (IRD), such as a decoder 4”]; a luminance converter converting a luminance of the video signal [FIG. 10, unit 105, par. 78: “The selected tone map may then be applied 105 to the image after which the image may be displayed 106 on the destination display device”]; an output unit outputting the video signal [FIG. 10, output of unit 105]; and a controller determining which of the display apparatus and the playback apparatus is to perform luminance conversion based on the first information and second information which indicates a conversion scheme of luminance supported by the playback apparatus; wherein the output unit outputs the video signal whose luminance is converted by the luminance converter based on the second information when the controller determines that the playback apparatus is to perform luminance conversion; and wherein the output unit outputs the video signal whose luminance is not converted 
With respect to claim 6, Segall and Knibbeler, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 5. Furthermore, Segall discloses wherein the output unit outputs metadata which is necessary for converting the luminance using the conversion scheme indicated by the first information [FIG. 8, unit 82, par. 74], and Knibbeler discloses in addition to the video signal whose luminance is not converted by the luminance converter [pars. 102-103; the case where the luminance conversion is done at the display]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 5.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Hattori et al., US 2015/0063465 A1, discloses decoding and encoding devices and methods.
Elliott, US 9,681,091 B2, discloses system and method foe enhanced remote transcoding using content profiling.
Zhai et al., US 9,670,363 B2, discloses processing high dynamic range images.
Messmer et al., US 2014/0078165 A1, discloses scalable systems for controlling color management.
Greenebaum et al., US 2015/0243243 A1, discloses server-side adaptive video processing.
Uchimura, WO 2015/025726 A1 discloses reproduction device and method.
	
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/
Primary Examiner, Art Unit 2485